Case 1:19-cr-00151-TFH Document 10 Filed 07/09/19 Page 1of5

FILED

UNITED STATES DISTRICT COURT JUL -9 9019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

UNITED STATES OF AMERICA Courts for the District of Columbia

Vv. : Case No. 19-cr-00151 (TFH)
JACOB WALLACE,

Defendant.

STATEMENT OF THE OFFENSE IN SUPPORT OF GUILTY PLEA
I. Summary of the Plea Agreement
Defendant Jacob Wallace agrees to admit guilt and enter a plea of guilty to Count 1 of the
information charging him with felony destruction of federal government property, in violation of
Title 18, United States Code, Section 1361. The penalty for felony destruction of federal
government property, is:
(A) a term of imprisonment not more than 10 years;

(B) a fine not to exceed $250,000;

(C) a term of supervised release of not more than three years; and
(D) a special assessment of $100.
Il. Elements of the Offenses

 

To prove that the defendant is guilty of felony destruction of federal government property,
the government must prove the following:
1. The defendant damaged or destroyed property, that is, an exterior wall of the

National Archives Building located at 700 Pennsylvania Avenue, Northwest;

2. The property belonged to the United States;
Case 1:19-cr-00151-TFH Document 10 Filed 07/09/19 Page 2 of 5

3. He did so voluntarily and on purpose, not by mistake or accident; and
4. The loss due to the damage was $1,000 or more.
UI. Proffer of Evidence

The following statement of facts does not purport to include all of the Defendant’s illegal
conduct. It is intended to represent sufficient information for the Court to find a factual basis for
accepting the Defendant’s guilty plea.

Had this case proceeded to trial, the government’s evidence would have established,
beyond a reasonable doubt, that on April 25, 2019, at approximately 7:50 pm, an individual
wearing brown shoes, dark pants, a light-gray hooded sweatshirt, and a dark winter coat, carried
an unidentified object up to the National Archives Building, located at 700 Pennsylvania Avenue,
Northwest.!

The individual, later identified as the defendant, placed the object against the wall next to
the building’s stairway, ignited it, and left the scene at an accelerated pace. Later investigation
revealed that the object was a thick gray blanket wrapped around a gasoline can containing a
flammable liquid consistent in odor with gasoline. The resulting fire was more than eight feet
high and lasted nearly ten minutes, requiring responding security guards to empty two fire
extinguishers on it and D.C. Fire personnel to focus a firehose on the blaze to extinguish it. Asa
result of the fire, the stone wall of the building was fractured, sugared, and discolored. An initial

estimate of the cost for initial repair followed by full restoration is between $13,000 and $20,000.

 

1 This building is a federal building and is the former headquarters of the National Archives and Records
Administration (“NARA”). Although NARA has moved its main headquarters to College Park, Maryland, the
National Archives Building remains a NARA facility that, among other things, houses and displays original copies
of the Declaration of Independence, the Constitution, and the Bill of Rights.

2
Case 1:19-cr-00151-TFH Document 10 Filed 07/09/19 Page 3 of 5

On April 28, 2019, the Central Intelligence Agency (CIA) received an email from an
individual identifying himself as “jacob | wallace sr” and stating, “I’m tired of being tortured so
I’m setting fires like at the National Archives building in Washington, D.C. a few days ago.” The
same night, an individual identifying himself as Jacob Wallace and providing the defendant’s
birthdate called the Federal Bureau of Investigation (FBI) and said he wanted to speak to
investigators about a fire he had set at the National Archives Building located in Washington, D.C.
The caller explained that he had set the fire to gain the attention of the FBI.

On May 2, 2019, at approximately 10:15 pm, the defendant approached the White House
and told uniformed United States Secret Service officers that he was the person who had set the
fire at the National Archives Building and wanted to speak to federal investigators. At the time,
he was wearing a dark blue winter coat, a dark hooded sweatshirt, dark pants, and brown leather
shoes. Arson investigators responded to the scene and spoke to the defendant. He told them that
he had ignited a gas can on the exterior of the National Archives Building. During a search
incident to arrest, officers removed the defendant’s dark winter coat and recovered cigarettes and
a lighter.

The defendant agreed to a custodial interview and, during the course of the conversation,
repeatedly disclaimed his prior confessions, explaining that he had read media reports about the
fire and had only confessed in order to get off the streets. He also explained that he was the
individual who had sent the email to the CIA, posted video of the Archives fire to his Facebook
page, and made the confessional call to the FBI in order to gain the attention of federal agents so
that he would be arrested. When asked about the clothes he was wearing, the defendant noted

that he was homeless, these were his only clothes, and he had been wearing them for several days.
Case 1:19-cr-00151-TFH Document 10 Filed 07/09/19 Page 4of5

Investigators noted that the defendant’s shoes, coat, pants, and body-type appeared to match the
individual in the surveillance footage. The hood on the sweatshirt the defendant was wearing was
significantly darker than the hood seen on the suspect in surveillance footage. Further
investigation, however, revealed that the defendant was wearing the hooded sweatshirt inside out.
Once turned around, the hood on the sweatshirt was light gray and appeared to be the same color
as the one worn by the individual who set the fire.

Forensic testing conducted by the ATF on the defendant’s clothing revealed the presence
of fibers consistent in color and appearance with fibers from the blanket that had been wrapped

around the gasoline can and ignited at the National Archives Building.

 

NDREW FLOYD
Assistant United States Attorney
555 4th Street, N.W., 4'" Floor
Washington, D.C. 20530
(202) 252-6841
Andrew.F loyd@usdoj.gov
Case 1:19-cr-00151-TFH Document 10 Filed 07/09/19 Page 5of5

Defendant’s Acceptance
I have read this Statement of Offense and carefully reviewed every part of it with my
attorney. Iam fully satisfied with the legal services provided by my attorney in connection with
this Statement of Offense and all matters relating to it. I fully understand this Statement of
Offense and voluntarily agree to it. No threats have been made to me, nor am | under the influence
of anything that could impede my ability to fully understand this Statement of Offense. No
agreements, promises, understandings, or representations have been made with, to, or for me other

than those set forth above.

V4 [14 Ltt [tA

Date JXZOB WALLACE
efendant

Defense Counsel's Acknowledgment
I am Jacob Wallace’s defense attorney. I have reviewed every part of this Statement of

Offense with him. It accurately and completely sets forth the Statement of Offense agreed to by

  
 

the defendant and the Office of the United States Attorney for the-Distr¢t of Coambia.
/

7/9 14

Date Michelle Péteyson, Esq.
Attorney for the Defendant

 

1 <
